Exhibit 10.7

 

LETTER AGREEMENT

 

August 5, 2020

 

Kismet Acquisition One Corp
9 Building B, Lesnaya Street

Moscow, Russia 125196

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, New York 10010-3629

 

BofA Securities, Inc.

One Bryant Park

New York, New York 10036

 

Re: Initial Public Offering:

 

This letter (“Letter Agreement”) is being delivered to you in accordance with
the Underwriting Agreement (the “Underwriting Agreement”) entered into by and
between Kismet Acquisition One Corp, a company incorporated in the British
Virgin Islands with limited liability (the “Company”), and Credit Suisse
Securities (USA) LLC and BofA Securities, Inc. as representatives (the
“Representatives”) of the several Underwriters named in Schedule I thereto (the
“Underwriters”), relating to an underwritten initial public offering (the “IPO”)
of the Company’s units (the “Units”), each comprised of one ordinary share of
the Company, no par value (the “Ordinary Shares”), and one-half of one warrant
(“Warrant”) to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units shall be sold in the IPO pursuant to a
registration statement on Form S-1 (the “Registration Statement”) and prospectus
(the “Prospectus”) filed with the Securities and Exchange Commission (the “SEC”)
as described in the Company’s final prospectus (the “Prospectus”). Certain
capitalized terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned persons (each, an “Insider” and collectively, the
“Insiders”), hereby agree with the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all Ordinary Shares beneficially owned by
him, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the IPO, or such later period approved by
the Company’s shareholders in accordance with the Memorandum and Articles of
Association, the undersigned shall take all reasonable steps as an officer
and/or director of the Company, as applicable, to (i) cause the Company to cease
all operations except for the purpose of winding up, (ii) as promptly as
possible, but no more than ten business days after the expiration of such
period, redeem the IPO Shares, at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Fund including interest earned
on the funds held in the Trust Fund (which interest shall be net of taxes
payable and less up to $100,000 of interest to pay dissolution expenses) divided
by the number of then-outstanding IPO Shares, which redemption will completely
extinguish public stockholders’ rights as stockholders (including the right to
receive further liquidation distributions, if any) and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining holders of Ordinary Shares and the Board of Directors, cause
the Company to dissolve and liquidate, subject in the case of (ii) and (iii)
above to the Company’s obligations to provide for claims of creditors and the
requirements of other applicable laws. The undersigned agrees not to propose any
amendment to the Memorandum and Articles of Association that would affect the
substance or timing of the Company’s obligation to provide holders of the IPO
Shares the right to have their shares redeemed in connection with an initial
Business Combination or to redeem 100% of the IPO Shares if the Company does not
complete an initial Business Combination within 24 months from the consummation
of the IPO unless the Company provides holders of the IPO Shares with the
opportunity to redeem their IPO Shares upon approval of any such amendment at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Fund, including interest earned on the funds held in the Trust Fund
and not previously released to the Company to pay taxes, if any, divided by the
number of then-outstanding IPO Shares.

 



 

 

 

3. The undersigned hereby waives any and all right, title, interest or claim of
any kind in or to any distribution of the Trust Fund and any remaining net
assets of the Company as a result of such liquidation with respect to any
Ordinary Shares acquired by the undersigned (“Claim”) and hereby waives any
Claim the undersigned may have in the future as a result of, or arising out of,
any contracts or agreements with the Company and will not seek recourse against
the Trust Fund for any reason whatsoever.

 

4. The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with the
undersigned or any Insiders of the Company or their affiliates, including any
company that is a portfolio company of, or otherwise affiliated with, or has
received financial investment from, an entity with which the undersigned or any
Insider or their affiliates is affiliated, such transaction must be approved by
a majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm that is a
member of the Financial Regulatory Authority or an independent accounting firm
that such Business Combination is fair to the Company’s unaffiliated
shareholders from a financial point of view.

 

5. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned will not, without
the prior written consent of the Representatives pursuant to the Underwriting
Agreement, (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, hedge or otherwise dispose of or agree to dispose of (or enter into any
transaction that is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the SEC in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any Units, Ordinary Shares or Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by him, (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any Units, Ordinary Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, Ordinary Shares owned by him, whether
any such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The undersigned acknowledges and agrees that, prior to the effective date
of any release or waiver of the restrictions set forth in this paragraph 5, the
Company shall announce the impending release or waiver by press release through
a major news service at least two business days before the effective date of the
release or waiver. Any release or waiver granted shall only be effective two
business days after the publication of such press release. The provisions of
this paragraph will not apply to any transfer not for consideration provided
that the transferee in each case has agreed in writing to be bound by the same
terms described in this Letter Agreement to the extent and for the duration that
such terms remain in effect at the time of the transfer.

 

6. Neither the undersigned, nor any member of the family of the undersigned, nor
any affiliate of the undersigned, will be entitled to receive or accept a
finder’s fee, reimbursement, cash payment, or any other compensation in
connection with any services rendered prior to or in connection with the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Summary—The Offering—Limited payments to insiders.”

 

7. The undersigned’s biographical information previously furnished to the
Company and the Representative is true and accurate in all material respects,
does not omit any material information with respect to the undersigned’s
biography and contains all of the information required to be disclosed pursuant
to Item 401 of Regulation S-K, promulgated under the Securities Act of 1933 (the
“Securities Act”). Each undersigned’s Director and Officer General Questionnaire
previously furnished to the Company is true and accurate in all material
respects.

 



2

 

 

8. The undersigned has full right and power, without violating any agreement by
which the undersigned is bound (including, without limitation, any
non-competition or non-solicitation with any employer or former employer), to
enter into this Letter Agreement and to serve and hold the current
position/title of the Company, as applicable.

 

9. The undersigned hereby waives his right to exercise redemption rights with
respect to any Ordinary Shares owned or to be owned by the undersigned, directly
or indirectly, whether purchased prior to the IPO, in the IPO or in the
aftermarket, and agrees that he will not seek redemption with respect to or
otherwise sell such shares to the Company in connection with any Business
Combination.

 

10. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the parties hereto (i) agrees
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive, and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

11. As used herein, (i) a “Business Combination” shall mean an acquisition,
share exchange, share reconstruction and amalgamation, contractual control
arrangement with, purchasing all or substantially all of the assets of, or
engaging in any other similar business combination with one or more businesses
or entities; (ii) “Memorandum and Articles of Association” shall mean the
Company’s Amended and Restated Memorandum and Articles of Association, as the
same shall be amended from time to time; (iii) “Insiders” shall mean all
officers, directors and shareholders of the Company immediately prior to the
IPO; (iv) “IPO Shares” shall mean the Ordinary Shares issued in the Company’s
IPO; and (v) “Trust Fund” shall mean the trust fund into which a portion of the
net proceeds of the Company’s IPO will be deposited.

 

12. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph 13
shall be void and ineffectual and shall not operate to transfer or assign any
interest or title to the purported assignee. This Letter Agreement shall be
binding on the parties hereto and any successors and assigns thereof.

 

14. This Letter Agreement shall terminate on the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the IPO is not consummated and closed by December 31, 2020.

 

15. The undersigned acknowledge and understand that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

[Signature Page Follows]

 



3

 

 

  Sincerely,       By:                 Name of Insider:

 

Acknowledged and Agreed:       KISMET ACQUISITION ONE CORP       By:       Name:
Ivan Tavrin     Title: Chairman and Chief Executive Officer  

 

 

[Signature Page to Letter Agreement (Directors, Director Nominees, and Executive
Officers)]

  

  

4



 

 